Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: previously entered objections to the specifications are withdrawn. Previously entered claim interpretations under 35 USC 112(f) are withdrawn. Amended independent claim 11 is allowable over the prior art of record. For example, Culley teaches wherein the ice-making water tank is provided with a water input port 1076, a water return port 1080, the second branch pipe is connected to the water return port, and the third branch pipe is connected to the water input port. Although the use of a drain port may be known to one of ordinary skill in the art, Culley does not teach a drain port in a tank wall of the ice- making water tank wherein  and at least one of the second branch pipe and the third branch pipe is connected to the drain port (e.g. wherein at least one of the second branch pip and the third branch pipe is both connected to a return/input port and also connected to a drain port and therefore has more than two connections). As independent claim 11 is allowable over the art of record, therefore claims 12, 14-20, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763